

116 SRES 777 IS: Expressing the sense of the Senate on the need for common sense solutions to improve health care delivery and affordability for all people of the United States.
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 777IN THE SENATE OF THE UNITED STATESNovember 18, 2020Mr. Perdue (for himself and Mrs. Loeffler) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing the sense of the Senate on the need for common sense solutions to improve health care delivery and affordability for all people of the United States.Whereas the public health emergency that the United States is currently facing has highlighted the need for common sense solutions to improve health care delivery and affordability;Whereas Congress has acted quickly to protect health care for the people of the United States in the wake of the COVID–19 pandemic, including expanding access to telehealth, providing coverage for COVID–19 tests and vaccines, and supporting health care providers;Whereas health insurance premiums increased by nearly 105 percent between 2013 and 2017, thereby making health care coverage both unaffordable and inaccessible for many people of the United States; andWhereas nearly 134 rural hospitals have closed their doors since 2010 and the public health emergency has exacerbated the rural health crisis: Now, therefore, be itThat it is the sense of the Senate that all people of the United States should have access to health care coverage with—(1)protections if they have pre-existing medical conditions, including—(A)guarantees that no citizen of the United States can be denied health insurance coverage as a result of a previous illness or health status;(B)guarantees that no citizen of the United States can be charged a higher premium or cost sharing as a result of a previous illness or health status; and(C)access to health care to ensure that the people of the United States with pre-existing medical conditions can afford to receive their care;(2)lower costs of prescription drugs and devices, which can be accomplished by—(A)cutting red tape in the regulatory process to bring new drugs and devices to market more rapidly;(B)lowering prices through enhanced competition by reforming outdated and archaic patent and trademark laws;(C)ensuring transparency in the drug supply chain;(D)incentivizing domestic manufacturing and ending drug shortages; and(E)promoting policies that ensure the people of the United States are not solely responsible for financing the biopharmaceutical innovation that the world depends on;(3)lower insurance premiums through increased choice and competition, including through—(A)the availability of transparent information related to the price of health insurance premiums and health care procedures so patients can make informed decisions about their care;(B)access to association health plans, which have led to average premium decreases of up to 29 percent for small business owners;(C)State flexibility to do what is best for communities in that State, which in some cases has lowered health insurance premiums up to 43 percent;(D)the establishment of tax-free personal health management accounts to empower patients to afford and personalize their own health care arrangements; and(E)expanded access to more doctors and specialists for veterans, those struggling with mental illness, and those who live in rural areas;(4)protections from surprise medical bills, including holding a patient harmless from surprise medical bills and making sure patients receive bills in a timely way; and(5)safeguards from costly defensive medicine in the health care system, that reflect medical malpractice reform that addresses the additional costs in the medical system that do not improve quality of care. 